Title: From George Washington to James Madison, 11 May 1789
From: Washington, George
To: Madison, James



My dear Sir,
New York, May 11th 1789.

The enclosed were communicated to me, as you will perceive, to make a confidential use of—upon receipt of the first letter, I expressed a desire to be informed (if there was nothing improper in it) through what channel the report came, and what reliance could be placed in the authenticity of it—This gave rise to the second letter —As you are upon business which requires every information of the state of the union, and knowledge of

our relative situation with G.B. I give you the perusal of them—This you can do at your leisure as I am in no immediate want of them. I am always Your affectionate

G. Washington

